DETAILED CORRESPONDENCE

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's election with traverse of Group I, claims 1, 2, 6, 7, and 10-19 in the reply filed on February 19, 2021 is acknowledged.  The traversal is on the grounds that it would not impose a serious burden for the Examiner to carry out the searches, as a search of Group I would also provide relevant references for the non-elected groups.  This is not found persuasive because, as noted previously, there would be a serious burden because the inventions have acquired a separate status in the art in view of their different classification, the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.

Claims 22-25 have been withdrawn.  Claims 1, 2, 6, 7, and 10-19 are currently pending and under examination.

This application is a Continuation application of U.S. Application No. 15/277982, filed September 27, 2016, which is a Divisional application of a U.S. Application No. 13/838895, filed March 15, 2013, now U.S. Patent No. 9,493,810, which claims benefit of priority to U.S. Provisional Application No. 61/656945, filed June 7, 2012. 
  

Claim Objections

Claim 13 is objected to because of the following informalities:  There are two periods at the end of this claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 2, 6, 7, and 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the level of conversion" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 6, 7, and 10-19 are included in this rejection as these claims depend from rejected claim 1, and fail to remedy the noted deficiencies. 

s 1, 2, 6, 7, and 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  isolating the tumor-derived microparticles from a biological sample from the subject prior to detecting 5-ALA associated with the tumor-derived microparticles (step present in claim 19).  Detecting the tumor as claimed requires that the microparticles be isolated from bodily fluids prior to detecting conversion of 5-ALA to PPIX (see Spec. para. 10, 70, 83; Ex. 1; Table 1).
Claims 2, 6, 7, and 10-19 are included in this rejection as these claims depend from rejected claim 1, and/or fail to remedy the noted deficiencies. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6, 7, and 10-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,493,810, in view of Ishizuka et al. (IDS; Novel development of 5-aminolevurinic acid (ALA) in cancer diagnoses and therapy, International Immunopharmacology 11 (Mar. 2011) 358–365). 
Both the instant claims and the cited patent claims encompass a method for detecting a tumor, the method comprising administering a pharmaceutical composition comprising 5-aminolevulinic acid (5-ALA) to a subject; isolating tumor-derived microparticles from a biological sample from the subject; and detecting the level of conversion of 5-ALA to protoporphyrin IX (PPIX) 
The biological sample is whole blood, plasma, or serum (Instant claims: 6, 7; Cited Patent claims: 6, 7).  The pharmaceutical composition is Gliolan™ (Instant claims: 10; Cited Patent claims: 10).  The pharmaceutical composition comprising 5-ALA is administered orally or intratumorally (Instant claims: 11, 12; Cited Patent claims: 11, 12).  The pharmaceutical composition comprises 5-ALA at a concentration of 5 mg/kg, 10 mg/kg, 20 mg/kg or 30 mg/kg; and is administered for three, four, or five hours (Instant claims: 13, 14; Cited Patent claims: 13, 14).  The level of conversion of 5-ALA to PPIX is detected by measuring fluorescence; by measuring the level of a metabolite along the 5-ALA to PPIX conversion pathway; or by measuring the level of a converting enzyme, wherein the converting enzyme is coproporphyrinogen oxidase (CPOX) (Instant claims: 15-18; Cited Patent claims: 15-18).  

Conclusion

No claims are allowable, however the claims appear to be free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653